internal_revenue_service number release date index numbers ------------------- ----------------------------------------------------------- -------------------------------- --------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-147378-07 date date legend legend distributing ---------------------------------------------------------------------------------------------------- ----------------- controlled f parent newco f sub f sub f sub ------------------------------------------------- ------------------------------- ----------------------- --------------------------------- ------------------------------------------------------- ------------------------------------------- ------------------------------- ----------------------- ---------------- -------------------------------------------------------- --------------------------------------------- ------------------------------------------------------- ------------------------------------------------ -------------------------------------------------------- f sub --------------------------------------------------------------------------------------- ----------------------------------------------- f sub ---------------------------------------------------------------------------- ---------------------------------------- plr-147378-07 f entity --------------------------------------------------------------------------------------- --------------------------------------------------- f entity --------------------------------------------------------------------------------------- ------------------------------------------------------------ sub business a business b a b c d e country x country x transaction country x entity state y dear -------------- ------------------------------------ ------------------------------- --------------------- ------------------------------------ ------------------------------ --------------------------------------------------------- ----- ----------------------------------------------------------- ------------- ---- --------------------- --------------------------------------- -------------------------------- ------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-147378-07 in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution of certain stock of controlled defined below by distributing defined below to its shareholders i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing or controlled see sec_355 and sec_1_355-7 publicly traded f parent is the parent of a group of domestic and foreign entities summary of facts that engage in various businesses including business a and business b f parent’s only class of outstanding_stock is owned by both foreign and domestic shareholders f parent wholly owns f sub and f sub f sub and f sub jointly own all of the stock of f sub f sub wholly owns f entity an entity that is disregarded as separate from its single owner for u s federal_income_tax purposes f entity wholly owns f entity an entity that is disregarded as separate from its single owner for u s federal_income_tax purposes f entity also wholly owns f sub an entity treated as a corporation for u s federal_income_tax purposes f entity wholly owns controlled a domestic_corporation which currently has one class of stock outstanding following the controlled recapitalization the internal restructuring and the controlled b shares disposition all defined below f parent will own controlled stock constituting control of controlled as that term is defined in sec_368 newco is a domestic_corporation that was recently formed in order to effectuate the proposed transaction newco is a shell corporation with nominal assets and has a single share of stock outstanding held by f parent f parent indirectly operates business a through several of its lower tier affiliates including f sub controlled indirectly operates business b through its lower tier affiliates including domestic sub financial information has been received which indicates that business a conducted by f sub and business b conducted by sub each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the proposed transaction plr-147378-07 for what are represented to be valid business reasons f parent has decided to separate business a from business b by means of a country x transaction the separation in order to accomplish the separation the following transactions will occur collectively the proposed transaction i through a country x a undertaken pursuant to section b of c a new country x holding_company distributing will be inserted above f parent the existing ordinary shares of f parent will be cancelled with new f parent ordinary shares being issued to distributing and two new classes of distributing stock will be issued i distributing ordinary shares which will represent the shareholder's interests in business a and ii distributing business b shares which will represent the shareholder's interests in business b ii immediately after step i above f parent will convert to a country x entity and elect to be treated as a entity that is disregarded from its single owner under sec_301_7701-3 steps i and ii the f parent reorganization iii controlled will recapitalize by issuing two new classes of stock controlled a shares and controlled b shares the controlled recapitalization the controlled a shares in the aggregate will constitute control of controlled as that term is defined in sec_368 iv a series of internal transactions between certain affiliates of distributing will occur collectively the internal restructuring after which f parent will own both the controlled a shares and the controlled b shares v the controlled b shares will be sold to a third party or to third parties the controlled b shares disposition the controlled distribution and the controlled reorganization vi f parent will distribute the controlled a shares to distributing vii f parent will transfer certain intercompany debt owed by the controlled_group to the f parent group to distributing viii newco will recapitalize with both newco a shares and newco b shares the newco recapitalization the newco a shares and the newco b shares will possess vote and value terms that are identical to the terms of the controlled a shares and the controlled b shares respectively the one share of newco stock owned by f parent will either be cancelled or will be redeemed from f parent at the same price at which it was originally issued plr-147378-07 ix newco will borrow funds from external sources which will be used to satisfy certain debt owed by the controlled_group to the f parent group and to distributing x distributing will transfer the controlled a shares to newco newco will issue its newco a shares to the holders of distributing’s business b shares and such shares will begin trading on the d stock exchange the business b shares of distributing will be cancelled in exchange for the receipt by the distributing business b shareholders of the newco a shares newco will issue all of its newco b shares to the holders of the controlled b shares in exchange for their controlled b shares xi immediately after step x above controlled will be converted into a domestic limited_liability_company under state y law the transactions in steps x and xi are being undertaken in the manner described due to certain country x laws representations the taxpayer has made the following representations regarding the proposed transaction the f parent reorganization a b c d the fair_market_value of the distributing shares received by the f parent shareholders will be approximately equal to the fair_market_value of the f parent shares surrendered in the f parent reorganization immediately following the consummation of the f parent reorganization the f parent shareholders will own all of the outstanding distributing stock and will own such stock solely by reason of their ownership of f parent stock immediately prior to the f parent reorganization immediately before the f parent reorganization distributing will not hold any property or have any_tax attributes except any nominal assets and associated attributes necessary to satisfy minimum capitalization or similar requirements at the time of the f parent reorganization f parent will not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire shares of f parent except for options to purchase ordinary shares of f parent or other rights to acquire f parent ordinary shares that were granted pursuant to f parent incentive compensation plans in effect prior to the f parent reorganization plr-147378-07 after the f parent reorganization becomes effective any such f parent ordinary shares issued pursuant to such f parent incentive compensation plans will be as a matter of country x law acquired by distributing immediately after they are issued and replaced with ordinary shares of distributing or exchanged for cash or shares of newco or a combination thereof e f g the liabilities of f parent assumed by distributing plus the liabilities if any to which the transferred assets are subject were incurred by f parent in the ordinary course of its business and are associated with the assets transferred f parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 each of f parent distributing and the f parent shareholders will pay their own expenses if any incurred in connection with the f parent reorganization the controlled distribution h the indebtedness if any owed by newco to distributing after the proposed transaction will not constitute stock_or_securities i with the possible exception of the issuance of stock or shares pursuant to adjustments to f parent’s existing compensatory options restricted_stock or deferred share arrangements no part of the consideration to be distributed by distributing in the controlled distribution will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing j k f sub will constitute a member of the separate_affiliated_group of distributing within the meaning of sec_355 at the time of the controlled distribution the five years of financial information submitted on behalf of f sub is representative of f sub 5’s present operations and with regard to f sub there have been no substantial changes since the date of the last financial statements submitted l sub will constitute a member of the separate_affiliated_group of controlled within the meaning of sec_355 at the time of the controlled distribution plr-147378-07 m the five years of financial information submitted on behalf of sub is representative of sub’s present operations and with regard to sub there have been no substantial changes since the date of the last financial statements submitted n o p q r s no person will hold a or greater interest in the shares of distributing or newco after the proposed transaction within the meaning of sec_355 who did not hold such an interest immediately before the proposed transaction following the controlled distribution distributing through f sub will continue the active_conduct of business a independently and with its separate employees or employees of the other members of its affiliated_group following the controlled distribution controlled through sub will continue the active_conduct of business b independently and with its separate employees or employees of the other members of its affiliated_group subsequent to the controlled distribution distributing may provide controlled with certain transitional services for a period not expected to exceed e months distributing’s post-controlled distribution transitional services will include tax compliance pension and insurance services any compensation_for such services provided by distributing to controlled including its affiliated entities conducting business b will be based on the total allocated costs incurred by distributing the controlled distribution is being undertaken for the following corporate business purposes i fit and focus and ii providing equity based compensation plans to key employees in each business the controlled distribution is motivated in whole or substantial part by these corporate business purposes the controlled distribution is not used principally as a device for the distribution of the earnings_and_profits of f parent distributing controlled newco or any combination thereof for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 will hold shares possessing or more of the total combined voting power of all classes of distributing’s shares entitled to vote or or more of the total value of all classes of distributing shares that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the controlled distribution plr-147378-07 t for purposes of sec_355 immediately after the controlled distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing or more of the total combined voting power of all classes of newco stock entitled to vote or or more of the total value of shares of all classes of newco stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the controlled distribution u other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms arrived at by the parties bargaining at arm's length and payables created for transitional services no intercorporate debt will exist between distributing and controlled or newco after the proposed transaction v w x y z payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and newco and its subsidiaries on the other will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions and arrangements which may be provided based on the total allocated cost incurred by the provider of such services f parent distributing controlled newco and the shareholders of f parent each will pay their own expenses if any incurred in connection with the proposed transaction the controlled distribution is not part of a plan or a series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or newco including any predecessor or successor of any such corporation following the proposed transaction newco through sub will continue the active_conduct of business b independently and with its separate employees or employees of other members of its affiliated_group neither business a nor business b nor control of an entity conducting these businesses were acquired during the five-year period ending on the date of the controlled distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part aa neither distributing nor controlled nor newco have been or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the proposed transaction and neither distributing nor controlled nor newco will be a plr-147378-07 united_states_real_property_holding_corporation as defined in sec_897 immediately after the proposed transaction the controlled reorganization bb since its formation newco has not engaged in any activities or business other than those in connection with the proposed transaction cc immediately before the controlled reorganization newco will not hold any property or have any_tax attributes except any nominal assets and associated attributes necessary to satisfy minimum capitalization or similar requirements or otherwise to participate in the proposed transaction dd the fair_market_value of the newco a shares received by the controlled a share shareholders will be approximately equal to the fair_market_value of the controlled a shares surrendered in the controlled reorganization ee the fair_market_value of the newco b shares received by the controlled b share shareholders will be approximately equal to the fair_market_value of the controlled b shares surrendered in the controlled reorganization ff gg immediately following the consummation of the controlled reorganization the controlled a share shareholders will own all of the outstanding newco a shares and will own such stock solely by reason of their ownership of controlled a shares immediately prior to the controlled reorganization immediately following the consummation of the controlled reorganization the controlled b share shareholders will own all of the outstanding newco b shares and will own such stock solely by reason of their ownership of controlled b shares immediately prior to the controlled reorganization hh at the time of the controlled reorganization controlled will not have any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in controlled ii the liabilities of controlled assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by controlled in the ordinary course of its business and are associated with the assets being transferred jj controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-147378-07 kk each of controlled newco and the controlled shareholders will pay their own expenses if any incurred in connection with the controlled reorganization ll the one share of newco stock held by f parent will either be cancelled or redeemed by newco at the same price at which it was acquired by f parent rulings based solely on the information submitted and the representations made we rule as follows regarding the proposed transaction the f parent reorganization for u s federal_income_tax purposes steps i and ii above will be treated as if the f parent shareholders contributed all of their f parent stock to distributing in exchange for distributing stock followed by the immediate conversion of f parent into a single member disregarded_entity these transactions viewed together will constitute a reorganization within the meaning of sec_368 see revrul_96_29 c b no gain_or_loss will be recognized by the shareholders of f parent upon their exchange of f parent shares for distributing shares sec_354 no gain_or_loss will be recognized by distributing in the f parent reorganization sec_1032 no gain_or_loss will be recognized by f parent in the f parent reorganization sec_361 and sec_357 the basis of each asset of f parent acquired by distributing will be the same as the basis of that asset in the hands of f parent immediately before the f parent reorganization sec_362 the holding_period of each asset of f parent in the hands of distributing will include the period during which such asset was held by f parent sec_1223 the basis of the distributing shares received by each shareholder of f parent will be the same as the basis of the f parent shares held by the shareholder immediately before the f parent reorganization allocated in the manner described in sec_1_358-2 the holding_period of the distributing shares received by each shareholder of f parent will include the holding_period of the f parent shares exchanged plr-147378-07 therefore provided that the f parent shares are held as a capital_asset on the date of the f parent reorganization sec_1223 for purposes of sec_381 distributing will be treated as f parent would have been treated had there been no reorganization therefore the taxable_year of f parent will not end on the date of the f parent reorganization the tax_attributes of f parent will be taken into account by distributing as if there had been no reorganization sec_381 and sec_1_381_b_-1 the controlled distribution for u s federal_income_tax purposes step x above will be treated as if distributing distributed the controlled a shares on a pro_rata basis to the shareholders of distributing under sec_355 see revrul_83_142 1983_2_cb_68 revrul_77_191 c b no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on their receipt of the controlled a shares sec_355 no gain_or_loss will be recognized by distributing on the distribution of the controlled a shares to the distributing shareholders in the controlled distribution sec_355 the aggregate basis of the distributing stock and the controlled a shares in the hands of each distributing shareholder will be equal to the aggregate basis of the distributing stock held by that shareholder immediately before the controlled distribution such aggregate basis will be allocated between the distributing stock and the controlled a shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock is held as a capital_asset on the date of the controlled distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_1_312-10 the controlled reorganization for u s federal_income_tax purposes steps x and xi above will be treated as if the shareholders of distributing transferred their controlled a shares and the holders of the controlled b shares transferred their controlled b plr-147378-07 shares to newco solely in exchange for newco a shares and newco b shares respectively after which controlled immediately converted to a domestic limited_liability_company under applicable state y law these transactions viewed together will constitute a reorganization within the meaning of sec_368 see revrul_96_29 c b no gain_or_loss will be recognized by the controlled a shares shareholders on their exchange of controlled a shares for newco a shares no gain_or_loss will be recognized by the controlled b shares shareholders on their exchange of controlled b shares for newco b shares sec_354 no gain_or_loss will be recognized by newco in the controlled reorganization sec_1032 no gain_or_loss will be recognized by controlled on the transfer of its assets and liabilities to newco sec_361 and sec_357 the basis of each controlled asset in the hands of newco will be the same as the basis of that asset in the hands of controlled immediately prior to its transfer sec_362 the holding_period of each controlled asset in the hands of newco will include the period during which the asset was held by controlled sec_1223 the basis of the newco stock received by each controlled a shares shareholder will be the same as the basis of the controlled a shares held by the shareholder immediately before the controlled reorganization allocated in the manner described in sec_1_358-2 the basis of the newco stock received by each controlled b shares shareholder will be the same as the basis of the controlled b shares held by the shareholder immediately before the controlled reorganization allocated in the manner described in sec_1 a the holding_period of the newco stock received by each controlled a shares shareholder will include the holding_period of the controlled a shares provided that the controlled a shares are held as capital assets by the shareholder on the date of the controlled reorganization the holding_period of the newco stock received by each controlled b shares shareholder will include the holding_period of the controlled b shares provided that the controlled b shares are held as capital assets by the shareholder on the date of the controlled reorganization sec_1223 for purposes of sec_381 newco will be treated as controlled would have been treated had there been no reorganization therefore the taxable_year of controlled will not end on the date of the controlled reorganization the tax plr-147378-07 attributes of controlled will be taken into account by newco as if there had been no reorganization sec_381 and sec_1_381_b_-1 caveats we express no opinion about the tax treatment of the proposed transaction under any other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding whether the controlled distribution satisfies the business_purpose requirement of sec_1_355-2 whether the controlled distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both see sec_355 and sec_1_355-2 whether the controlled distribution is part of a plan or series of related transactions under sec_355 the federal_income_tax consequences of the controlled recapitalization the internal restructuring and the controlled b shares disposition except as described herein the potential application of sec_482 to any transitional services provided by the distributing group to the newco controlled_group that are based upon the total allocated costs incurred by the distributing group for such services and the application of sec_367 sec_897 and sec_1248 to any transaction that may be undertaken in connection with the proposed transaction procedural statements this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter plr-147378-07 in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely richard k passales ____ richard k passales senior counsel branch office of associate chief_counsel corporate cc
